Citation Nr: 1209916	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-36 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for passive aggressive personality disorder, to include as secondary to service-connected dyshidrotic eczema of hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1971 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision that denied service connection for a passive aggressive personality disorder.  The Veteran timely appealed.

The issue of increased ratings for dyshidrotic eczema of hands and feet has been raised by the record (September 2009 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

During service, the Veteran was found to have a passive aggressive personality disorder.


CONCLUSION OF LAW

A personality disorder is not a disease or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 2002); 38 C.F.R. § 3.303(c) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

While the RO notified the Veteran of elements of service connection and the evidence needed to establish each element by letter in July 2002, here there is no outstanding evidence required to substantiate the claim; and the case does not turn on a medical question for which an opinion would be necessary.

More importantly, the law, and not the facts, is dispositive of the claim of entitlement to service connection for a passive aggressive personality disorder.  Hence, the duties to notify and assist are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

Other than a finding of a passive aggressive personality disorder, there is no competent evidence of any other psychiatric disability in service or within the first post-service year.

Service connection may be granted, if warranted, for diseases, but not defects, of congenital, developmental or familial (hereditary) origin which either first become manifest during service or which pre-exist service and progress at an abnormally high rate during service.  This is based on the notion that a disease, versus a defect, is usually capable of improvement or deterioration.  VAOPGCPREC 67-90.

The Veteran contends that his passive aggressive personality disorder first had its onset in active service, and was not detected at his induction examination in February 1971.  

That notwithstanding, the Board notes that a finding of a personality disorder before, during, or after service cannot result in a grant of service connection because personality disorders and/or mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
By regulation, personality disorders are not disabilities for VA compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted if the evidence shows that another psychiatric disability was incurred or aggravated in active service or within the first post-service year, and superimposed upon a personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  The Board has considered whether there is evidence of record that the Veteran has another current psychiatric disability.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).

What is missing to award service connection in this case is competent evidence showing the presence of another current psychiatric disability that had its onset in active service or within the first post-service year, and is superimposed upon the Veteran's personality disorder; or competent evidence of a current psychiatric disability, and evidence linking a current psychiatric disability to active service or to a service-connected disability.  Neither the Veteran has claimed, nor has the evidence revealed, any current psychiatric disability other than a passive aggressive personality disorder.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Again, the Veteran is not shown to be competent to establish a diagnosis of a psychiatric disability, or to specify the diagnostic criteria or misdiagnosis of any psychiatric disability.  Hence, a basis for compensation is not established.  

The Veteran also contends that his passive aggressive personality disorder is secondary to his service-connected dyshidrotic eczema of hands and feet.
 
For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, service treatment records reflect that the Veteran was hospitalized in October 1971 for dyshidrotic eczema of both hands and feet.  While in the hospital, a psychiatry consultation was obtained.  The Veteran was found to have a passive aggressive personality disorder, and he was started on daily medication.

The Veteran is competent to report that his dyshidrotic eczema of both hands and feet seemed to flare up when he became nervous; his descriptions are, indeed, credible.  However, he is not shown to be competent to render an opinion as to the nature of his passive aggressive personality disorder, or to relate a passive aggressive personality disorder to his service-connected dyshidrotic eczema of hands and feet.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

Under these circumstances, the evidence shows that the Veteran's claim for service connection for a passive aggressive personality disorder does not meet the basic legal criteria for service connection. Thus, his claim is denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for service connection for a passive aggressive personality disorder is denied for lack of legal merit.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


